PER CURIAM.
The testimony of the witness Levine that he told the president of the defendant bank that he was having repairs made on the property, especially when taken in connection with the affidavits used in opposing the motion for a receivership, sufficiently showed the authority of Levine to bind the defendant, to the extent, at least, of the’surplus rents received, to the payment of the plaintiff’s claim for the repairs he did on the property. This was the view of the court taken heretofore in a similar case on substantially the same facts. The judgment should be reversed, and a new trial ordered, with costs to the appellant to abide the event.